Case: 21-40137    Document: 00516060856        Page: 1    Date Filed: 10/19/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        October 19, 2021
                                No. 21-40137                              Lyle W. Cayce
                                                                               Clerk

   Lauren Terkel; Pineywoods Arcadia Home Team,
   Limited; Lufkin Creekside Apartments, Limited;
   Lufkin Creekside Apartments II, Limited;
   Lakeridge Apartments, Limited; Weatherford Meadow
   Vista Apartments, L.P.; MacDonald Property
   Management, L.L.C.,

                                                         Plaintiffs—Appellees,

                                    versus

   Centers for Disease Control and Prevention; Rochelle
   P. Walensky, in her official capacity as Director of the
   Centers for Disease Control and Prevention; Sherri A.
   Berger, in her official capacity as Acting Chief of
   Staff for the Centers for Disease Control and
   Prevention; United States Department of Health and
   Human Services; Xavier Becerra, Secretary, U.S.
   Department of Health and Human Services;
   United States of America,

                                                    Defendants—Appellants.


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 6:20-CV-564
Case: 21-40137         Document: 00516060856              Page: 2   Date Filed: 10/19/2021

                                           No. 21-40137


   Before Jones, Smith, and Haynes, Circuit Judges.
   Per Curiam:*
          The appellants moved to dismiss this appeal under Federal Rule of
   Appellate Procedure 42(b). We Grant that motion and dismiss this appeal
   subject to the terms articulated below.
          This case involves the constitutionality of the Centers for Disease
   Control and Prevention’s nationwide eviction moratorium, which prevented
   landlords from exercising their state law eviction rights. Temporary Halt in
   Residential Evictions to Prevent the Further Spread of COVID-19, 85 Fed.
   Reg. 55,292 (Sept. 4, 2020). The most recent iteration of the moratorium
   expired October 3, 2021. Temporary Halt in Residential Eviction to Precent
   the Further Spread of COVID-19, 86 Fed. Reg. 43,244 (Aug. 6, 2021).
   Moreover, another court’s judgment invalidating the CDC’s eviction
   moratorium on the grounds that the moratorium exceeded the CDC’s
   authority under the Public Health Service Act, 42 U.S.C. § 264, is now final.
   Alabama Ass’n of Realtors v. Dep’t of Health & Hum. Services, No. 20-CV-
   3377, 2021 WL 1779282 (D.D.C. May 5, 2021).
          The government contends that the expiry of the most recent version
   of the CDC’s eviction moratorium renders the present controversy moot. It
   also contends that the dispute is moot because it voluntarily ceased
   enforcement of the eviction moratorium even before October 3, the formal
   expiration date, acceding to the finality of Alabama Association of Realtors by
   dismissing its pending appeal in that case. Alabama Ass’n of Realtors, No. 21-
   5093, Doc. Nos. 1912768, 1912769 (D.C. Cir. Sept. 3, 2021). Nevertheless,
   the government maintains that the CDC has constitutional authority to issue
   the moratorium.




          *
              Judge Haynes joins only in dismissing this appeal.




                                                 2
Case: 21-40137      Document: 00516060856          Page: 3    Date Filed: 10/19/2021




                                    No. 21-40137


          Appellees respond that the appeal is not moot because the parties still
   dispute whether the government has constitutional power under the
   Commerce Clause to invade individual property rights by limiting landlords’
   use of state court eviction remedies. The government maintains it has such
   authority. And in the government’s view, espoused at oral argument, that
   constitutional power is in no way limited to combatting the ongoing
   pandemic; the government asserts it can wield that staggering constitutional
   authority for any reason. Appellees further contend the proposed dismissal
   is a pretext to avoid appellate review of the constitutional question.
          After considering the record and the parties’ oral arguments, we find
   it unnecessary to decide mootness. Instead, we grant the motion to dismiss
   the appeal “on terms . . . fixed by the court.” Fed. R. App. P. 42(b). To be
   precise, our dismissal does not abrogate the district court’s judgment or
   opinion, both of which remain in full force according to the express
   concession of the government during oral argument and in briefing.
          It is Ordered that appellant’s voluntary motion to dismiss is
   Granted subject to the forgoing condition.




                                          3